Citation Nr: 0030910	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-16 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a tumor on the 
liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1990 to August 1991.

In January 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claims for service connection for a back condition 
and for a tumor on her liver.  She appealed the RO's decision 
to the Board of Veterans' Appeals (Board).

In her June 1999 Notice of Disagreement (NOD) concerning her 
claims for her back condition and liver tumor, the veteran 
also alleged that she is entitled to higher ratings for the 
impingement of her shoulders (she currently has separate 
noncompensable ratings for each shoulder).  She further 
alleged that she is entitled to service connection for 
fibrocystic breast disease and the residuals of it, and she 
reiterated this allegation in her August 1999 Substantive 
Appeal on VA Form 9.  Her claims for her shoulders and breast 
are not currently before the Board and, therefore, are 
referred to the RO for appropriate development and 
consideration.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (discussing when it is only necessary to refer, as 
opposed to remand, newly raised claims for VA benefits).


REMAND

In denying the veteran's claims for service connection for a 
back condition and for a liver tumor, the RO determined that 
these claims were not well grounded-meaning that they were 
not at least plausible, meritorious on their own or capable 
of substantiation.  However, since the RO's decision, there 
has been a significant change in the law that has an effect 
on the veteran's claims.  

On November 9, 2000, while the appeal was pending, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [hereinafter VCAA] was signed into law.  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes an earlier 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of this recent important change in the law brought 
about by VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, the claims for service connection for a back 
condition and for a liver tumor are REMANDED to the RO for 
the following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 with regard to the 
veteran's claim for service connection for 
a back condition and a liver tumor are 
completed.   This development should 
include a medical examination if deemed 
warranted.  Specifically, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  After completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
claims on appeal on the merits.

3.  If any benefits sought on appeal 
remain denied, or are not granted to the 
satisfaction of the veteran, the TO should 
provide her and her representative with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to afford the veteran due 
process of law, and to further develop the record.  It is not 
the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


